431 F.2d 695
Louis CROCI and H. Phillip Nesbitt t/a Uniceiver, a JointVenture, Appellee,v.The CITY BANK AND TRUST COMPANY, Appellant.
No. 14422.
United States Court of Appeals, Fourth Circuit.
Oct. 1, 1970.

James C. Cacheris and James M. Thomson, Alexandria, Va., on brief for appellant.
Lois H. Miller, Vienna, Va., and Harvey Rosenberg, Silver Spring, Md., on brief for appellee.
Before SOBELOFF, BOREMAN and BRYAN, Circuit Judges.
PER CURIAM:


1
Upon careful consideration of the record, briefs and appendix filed in this case, it appears to the court that the appellant is in breach of an oral contract to extend a line of credit to the appellee.  After jury trial in the United States District Court for the Eastern District of Virginia, appellee was awarded damages of $46,917.


2
There is no basis in law for appellant's assignment of errors.  Substantial performance of the terms of the agreement by the parties, and appellee's reliance thereon, preclude the defense based on the Statute of Frauds.  Damages were properly calculated to recompense appellee for reasonable foreseeable losses.  Finally, the issue of representation of authority to extend the line of credit by the bank president was properly left to the jury.  The jury verdict in favor of the appellee is amply supported by the evidence.


3
Affirmed.